                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

    JOHN C. COOK,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
                                                   )
    v.                                             )   Case No. 2:18-cv-00318-TFM-B
                                                   )
    COMENITY BANK,                                 )
                                                   )
         Defendants.                               )

                                               ORDER

         Pending before the court is a Joint Stipulation of Dismissal (Doc. 20, filed 12/4/18). The

Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without an order of the

court “by filing a notice of dismissal before the opposing party serves either an answer or a motion

for summary judgment” or “a stipulation signed by all parties who have appeared.” FED. R. CIV.

P. 41(a)(1)(A). The joint stipulation is signed by both sides. 1 Consequently, by operation of Rule

41, this action has been dismissed in accordance with the joint notice. Therefore, this case is

dismissed with prejudice with each party to bear their own attorneys’ fees and costs.

         The Clerk of the Court is DIRECTED to close this case.

         DONE and ORDERED this 10th day of December, 2018.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




1Defendant Comenity Bank has filed a Notice of Endorsement (Doc. 21, filed 12/4/18)
certifying counsel’s typed signature on the Joint Stipulation of Dismissal filed by Plaintiff.

                                            Page 1 of 1
